432 F.2d 1004
John J. MELNICK, Appellant,v.Elliot RICHARDSON, Secretary of Health, Education andWelfare. United States of America.
No. 18451.
United States Court of Appeals, Third Circuit.
Argued Sept. 24, 1970.Decided Nov. 6, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; C. William Kraft, Jr., Judge, 305 F.Supp. 441.
W. J. Krencewicz, Shenandoah, Pa., for appellant.
Merna B. Marshall, Asst. U.S. Atty.  (Louis C. Bechtle, U.S. Atty., Eastern District of Pennsylvania, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from an Order of the District Court granting summary judgment in favor of the defendant Secretary and denying plaintiff's motion for summary judgment, in an action to review1 denial of disability benefits to the plaintiff, John J. Melnick.


2
Plaintiff here urges that 'the overwhelming evidence in this case' is all in his favor, and that the District Court erred in its holding that 'we cannot fairly say that this (administrative) record does not disclose substantial evidence to support the examiner's finding that plaintiff's impairments were not of sufficient severity as to prevent him from engaging in substantial gainful activity.'2


3
On review of the record we cannot subscribe to plaintiff's contention.


4
The Order of the District Court will be affirmed for the reasons so well stated by Judge Kraft in his Opinion.



1
 Plaintiff's action below was brought under 205(g) of the Social Security Act, 42 U.S.C.A. 405(g).  The review below was sought pursuant to 416(i) and 423, 42 U.S.C.A


2
 Melnick v. Finch, 305 F.Supp. 441 (E.D.Pa.1969) at pages 442-443